Citation Nr: 0204664	
Decision Date: 05/17/02    Archive Date: 05/24/02	

DOCKET NO.  01-07 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968, with service in the Republic of Vietnam from 
August 1967 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 decision by the RO.  

In decisions of July 1985, August 1989 and November 1991, the 
Board denied service connection for a psychiatric disorder to 
include post-traumatic stress disorder.  

In subsequent decisions of August 1995 and February 1996, the 
RO also denied service connection for post-traumatic stress 
disorder.  The veteran filed no timely appeal from the 
February 1996 rating decision.  



FINDING OF FACT

The new evidence submitted since the time of the February 
1996 decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's current claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of service connection for post-traumatic 
stress disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

In connection with the February 1996 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for post-traumatic stress disorder.  It was noted that the 
additional evidence of record did not show that the veteran 
had a diagnosis of post-traumatic stress disorder.  

The additional evidence received since the February 1996 
rating decision includes VA inpatient and outpatient 
treatment records covering the period from August 1996 to 
December 1997 show treatment during that time for the 
veteran's various psychiatric problems.  

At the time of a period of VA hospitalization during the 
months of August and September 1996, there was noted a 20-
year history of polydrug/alcohol dependence, with claimed 
abstinence since August of 1996.  At the time of admission, 
the veteran's clinical record showed a current diagnosis of 
schizo-affective disorder.  The pertinent diagnoses noted at 
the time of discharge were drug dependence, cocaine, 
continuous; schizo-affective disorder; and mixed personality 
disorder.  

During the course of VA outpatient treatment in March 1997, 
it was noted that the veteran carried several psychiatric 
diagnoses, including schizophrenia, bipolar disorder, and 
schizo-affective disorder.  

In October 1997, the veteran was readmitted to a VA medical 
facility.  At the time of admission, there was noted a seven-
year history of drug problems.  The pertinent diagnoses were 
drug dependence, cocaine, continuous; alcohol dependence, in 
remission; and schizophrenia.  

In November 1997, a VA psychiatric examination was 
accomplished. At the time of examination, the veteran gave a 
"long complex history" of psychiatric problems, beginning in 
1968, at which time he was discharged following a 12-month 
tour of duty in Vietnam.  Reportedly, while in Vietnam, the 
veteran was "on recon patrol," and served as an ammo 
apprentice, and in the 173rd Airborne Division, where he 
often functioned as a perimeter guard.  The veteran described 
being caught in fire fights, and being a "point man" on the 
perimeter, as well as being "mortared" during the TET 
Offensive.  

According to the veteran, at that time, he felt a severe 
impact, and was injured, but did not report the injury.  The 
veteran described being unable to talk, but awake, and able 
to hear.  Though he could not move, he shook.  According to 
the veteran, since that time, he experienced an increasing 
fear of going outside, as well as a fear of being around 
people, and recurrent dreams of being shot in the head.  

When further questioned, the veteran stated that he began to 
abuse marijuana while in the military, but had not used that 
drug for the past 10 years.  The veteran described auditory 
hallucinations, though not presently, and stated that he had 
experienced periods of depression.  The veteran claimed to be 
an expert in pathology and constitutional law, and indicated 
that he was a graduate of Temple University, as well as a law 
school in California.  

According to the veteran, he had applied to medical school, 
but had been rejected.  The veteran indicated that he had 
been accepted in a Cell Biology Ph.D., program, but did not 
continue, and currently spent most of his time reading, and 
studying law and medicine.  The veteran reported that he had 
attempted suicide on numerous occasions, though currently, he 
did not feel suicidal.  

On mental status examination, the veteran's thought processes 
were significant mostly for circumstantiality, but with no 
loosening of associations or flight of ideas.  The veteran 
did describe complex paranoid ideation, with conspiracy and 
ideas of reference, as well as "fog insertion."  

At the time of examination, the veteran denied suicidal and 
homicidal ideation.  His mood was okay, though his affect was 
inappropriate, and somewhat expansive.  Cognitive testing was 
not completed.  However, no gross abnormalities were in 
evidence.  The pertinent diagnoses were those of post-
traumatic stress disorder, and mixed schizoid-affective 
disorder.  

In the opinion of the examiner, the veteran was fairly 
unstable psychiatrically, and unemployable.  He appeared to 
suffer both from PTSD symptoms, and from psychotic symptoms 
consistent with a diagnosis of schizoid-affective disorder, 
though it was doubtful that his schizoid-affective disorder 
was the result of his experiences in Vietnam.  

In the opinion of the examiner, it was "more likely" that the 
veteran's schizo-affective disorder was a familial disorder 
which presented around the same time as his first psychiatric 
treatment for post-traumatic stress disorder.  

According to the examiner, those two illnesses "dovetailed," 
and had never been separated in the expression of the 
veteran's illness.  It did, however, appear that the veteran 
carried both diagnoses.  The examiner stated that he would be 
"much more comfortable" saying that the veteran's post-
traumatic stress disorder was combat related.  

However, in his opinion, the veteran's schizo-affective 
disorder was certainly made worse by his post-traumatic 
stress disorder, just as his post-traumatic stress disorder 
was "certainly influenced" and made worse by his schizo-
affective disorder.  

In other words, it was "difficult" to separate the two 
disorders, and to know what their individual influences would 
be on the veteran's disability.  The two disabilities 
together were "certainly worse" than they would be 
individually.  

During the course of VA outpatient treatment in May 1998, it 
was noted that the veteran's physician had decided not to 
admit him for psychiatric care.  The veteran was reportedly 
visibly distraught, stating that he was "very frustrated" 
because no one was looking into his post-traumatic stress 
disorder, which, in his opinion, was the "culprit" behind all 
of his other issues, that is, drug/alcohol, "voices," and the 
inability to hold a decent job.  

At the time of a period of VA hospitalization during the 
months of September and October 1998, it was noted that the 
veteran gave a history of drug problems for 12 years.  
Substances abused included cocaine, as well as whisky and 
beer.  The pertinent diagnoses noted at the time of discharge 
were drug dependence, cocaine, continuous; episodic alcohol 
abuse; and schizo-affective disorder.  

In early October 1998, an additional VA psychiatric 
examination was accomplished.  At the time of examination, 
the veteran stated that he had been employed as an insurance 
salesman, a real estate salesman, an arbitrator for the 
American Association  of Arbitration, a Director of a Victim 
Witness Program for the Philadelphia Bar, and as a mental 
health assistant at an organization "United Humans Health 
Service."  All of this, according to the examiner, was most 
probably delusional, and without any basis.  

Noted at the time of examination was that the veteran had a 
history of multiple psychiatric hospital admissions, some 
with a dual diagnosis of cocaine abuse and psychosis.  
According to the veteran, while in Vietnam, he had functioned 
as a 55A10 Ammo Humburg (ph), as well as a "point man" on the 
perimeter.  The veteran also mentioned service as a 93B10 
military policeman, during the course of which he was 
involved in combat.  According to the veteran, he was at one 
point located at LZ English "right in the middle of enemy 
forces."  

The veteran described surviving an explosion during TET 
Offensive, specifically, the explosion of an ammunition dump.  
The veteran recalled "going up and coming down" following 
which he could neither walk nor talk for a period of 
approximately 10 minutes.  The veteran additionally described 
being on patrol and seeing "a little boy shot in the head."  

According to the examiner, the veteran was "driven" to report 
any number of clearly unrealistic jobs and various studies.  
The attitude of the veteran's mind was one of extreme 
grandiosity, though with a calm affect.  

According to the examiner, the veteran's history was replete 
with diagnoses of schizo-affective disorder, schizophrenia, 
and something diagnosed as "bipolar disorder."  Additionally 
noted was a pervasive history of massive, fabricated, 
delusional and grandiose "experiences."  

According to the examiner, there was a history of recurrent 
cocaine abuse and addiction, for which the veteran had 
received treatment in the past.  Based on his findings during 
the examination, it was the opinion of the examiner that any 
information given by the veteran, either concerning his 
educational experiences, his work experiences, or his Vietnam 
experiences, was "completely impossible to substantiate 
unless one had factual documentation from elsewhere."  

Further noted was that the veteran's chronic psychotic state 
of mind left him claiming any kind of great and grandiose 
experience that he could think of, none of which were 
credible.  In the opinion of the examiner, the aforementioned 
"experiences" could not be real, and were "very likely" a 
part of a chronic grandiose paranoid delusional system.

The pertinent diagnosis was that of chronic paranoid 
schizophrenia.  In the opinion of the examiner, there was no 
basis at all for a diagnosis of post-traumatic stress 
disorder.  

At the time of a period of VA hospitalization in September 
1999, the veteran received diagnoses of drug dependence, 
cocaine, continuous; episodic alcohol dependence; and schizo-
affective disorder.  

The VA outpatient treatment records dated in November 1999 
show treatment during that time for the veteran's various 
psychiatric problems.  

In January 2000, the veteran's "extensive medical records" 
were reviewed by a board of two VA examiners.  At the time of 
that review, it was noted that the veteran's medical record 
showed extensive documentation of a long-standing history of 
florid psychosis, as well as drug and alcohol abuse.  Noted 
at the time of review was that only one of the examining 
psychiatrists in the veteran's entire chart had determined 
that the veteran suffered from post-traumatic stress 
disorder.  Apparently, at the time of that diagnosis, the 
veteran was felt to be "co-morbid" for both post-traumatic 
stress disorder and a florid psychotic process.  

Noted at the time of evaluation was that the veteran had 
written numerous letters claiming that he was suffering from 
post-traumatic stress disorder.  In those letters, the 
veteran described symptoms of paranoia, as well as ideas of 
reference, and mood swings indicative of post-traumatic 
stress disorder.  He did not however, complain of actual 
post-traumatic stress disorder symptomatology.  

In the opinion of the Board, the veteran was clearly 
suffering from a psychotic process of long-standing duration.  
However, given the mandate to find in favor of the veteran in 
all situations of uncertainty, it was recommended that the 
veteran himself be present for a board examination in order 
to be absolutely certain that there was no ongoing post-
traumatic stress disorder symptomatology which was being 
obscured by more dramatic psychotic symptomatology.  

In May 2000, an additional VA psychiatric examination was 
conducted by a board of two examiners.  Noted at the time of 
examination was that the veteran's chart had been reviewed in 
its entirety, and that both examiners had seen the veteran.  
Following examination, it was the opinion of the examiners 
that the veteran was "clearly chronically psychotic," a 
condition which had been "long-standing."  Reportedly, the 
veteran was psychotic at the time of examination, having 
hallucinations and hearing voices, and yet was quite 
comfortable, with very little insight into his psychosis.  

Nonetheless, in the opinion of the examiners, there was clear 
evidence of an "underlying post-traumatic stress disorder 
diagnosis" which formed the basis of the veteran's current 
psychosis.  Additionally noted was that the veteran's post-
traumatic stress disorder symptomatology had been present 
throughout his adult life, though disguised by drug use and 
psychosis, but with post-traumatic stress disorder 
symptomatology "coming through clearly."  

In July 2000, an additional VA psychiatric examination was 
accomplished.  Following completion of the examination, it 
was the opinion of the examiner that the veteran met the 
"full criteria" for post-traumatic stress disorder, in 
addition to a schizo-affective disorder.  Most likely, the 
majority of the veteran's symptoms were related to his post-
traumatic stress disorder, though the overlap between his 
post-traumatic stress disorder and schizo-affective disorder 
made it impossible to distinguish how much of the veteran's 
problem was related to his post-traumatic stress disorder 
alone.  

In the opinion of the examiner, the veteran was permanently 
disabled, which was largely related both to his schizo-
affective disorder and his post-traumatic stress disorder.  
The examiner was further of the opinion that it was 
impossible to "separate out" the veteran's long-standing 
history of polysubstance dependence which, by the veteran's 
own report, was currently in remission.  

According to the examiner, the veteran's permanent disability 
was most likely secondary "to all of his disorders to which 
post-traumatic stress disorder contributes."  The pertinent 
diagnoses were post-traumatic stress disorder; schizo-
affective disorder; cocaine dependence, in remission; alcohol 
dependence, in remission; and marijuana dependence, in 
remission (by self report), chronic and severe.  

In correspondence from the U.S. Armed Services Center for 
Research of Unit Records, dated in August 2001, it was noted 
that, on January 31, 1968, the Qui Nhon Ammunition Base Depot 
received 12 rounds of recoilless rifle fire during the 1968 
TET Offensive."  


Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within one 
year, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001). 

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous RO decision 
in February 1996, it was noted that the veteran had received 
neither treatment for, nor a diagnosis of, post-traumatic 
stress disorder, either in service, or at any time 
thereafter.  Based on that evidence, service connection for 
post-traumatic stress disorder was denied.  The veteran 
voiced no disagreement with the RO's February 1996 decision 
denying service connection for post-traumatic stress 
disorder.  Accordingly, that decision has now become final.  

The evidence received since the time of the February 1996 
decision, consisting of numerous VA treatment records and 
examination reports, is both "new" and "material," as to the 
issue of service connection for post-traumatic stress 
disorder.  

More specifically, since the time of the February 1996 
decision, the veteran has received diagnos(es) of post-
traumatic stress disorder.  

While it is true that, in addition to the diagnosis of post-
traumatic stress disorder, the veteran had received a number 
of other varying psychiatric diagnoses, including schizo-
affective disorder, bipolar disorder, and paranoid 
schizophrenia, that does not alter the fact that the veteran 
has now received a diagnosis of post-traumatic stress 
disorder.  

That diagnosis, rendered by more than one VA examiner, 
provides at the very least, a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability," and, as such, is sufficient to a proper 
reopening of his previously denied claim.  See Hodge v. West, 
155 F.3d 1956 (Fed. Cir. 1998).  

Accordingly, the Board finds that the veteran's claim of 
service connection for post-traumatic stress disorder is 
reopened.  





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for post-traumatic stress 
disorder, the appeal to this extent is allowed, subject to 
further development as discussed hereinbelow.  



REMAND

As noted above, the veteran's claim for service connection 
for post-traumatic stress disorder has now been reopened.  
Under such circumstances, a de novo review of all pertinent 
evidence of record must now be conducted in order to 
determine the merits of the veteran's claim.  

As per the aforementioned, the veteran is currently in 
receipt of a diagnosis of post-traumatic stress disorder.  
However, the veteran has, in addition, received various other 
psychiatric diagnoses, including schizo-affective disorder, 
bipolar disorder and paranoid schizophrenia.  

Under such circumstances, there exists some question as to 
the exact nature and etiology of the veteran's claimed 
disability.  This is particularly the case given the absence 
of any detailed description and/or verification of the 
majority of the veteran's claimed inservice stressors (a 
number of which have been described as "delusional"), and the 
relationship, if any, between those stressors and the 
veteran's currently diagnosed post-traumatic stress disorder.  
In point of fact, certain critical elements of the diagnosis 
of post-traumatic stress disorder, most fundamentally, those 
concerning the existence of a stressor or stressors, appear 
to have been based fully on statements of history provided to 
VA examiners by the veteran.

The question of whether the veteran was exposed to a stressor 
in service is a factual determination and VA adjudicators are 
not bound to accept such statements simply because treating 
medical providers have done so.  Wood v. Derwinski, 
1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth the analytical frame work for establishing the 
presence of a recognizable stressor, which is the essential 
prerequisite to support a diagnosis of post-traumatic stress 
disorder.  The Court's analysis divides into two major 
components, with the first component involving the evidence 
required to demonstrate the existence of an alleged stressful 
event; the second involves a determination as to whether the 
stressful event is of the quality required to support a 
diagnosis of post-traumatic stress disorder.  

The Board observes that, based on a review of the file, the 
majority of the veteran's claimed "stressors" have not been 
submitted to the appropriate authority for verification, 
apparently at least in part due to the fact that, at present, 
the veteran has failed to provide information in sufficient 
detail to enable such verification.  

Where the record does not contain recognized military 
citations or other supportive evidence that the veteran 
"engaged in combat with the enemy," the Court in Zarycki, 
held that the record must contain evidence which corroborates 
the veteran's testimony as to the incurrence of the claimed 
stressor or stressors.  The case of Zarycki makes it clear 
that the veteran's lay testimony, in and of itself, is not 
enough to establish the alleged stressor or stressors.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096  (2000), codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2001), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2000, the date of the 
veteran's most recent VA psychiatric 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to VA.  

2.  In addition, the RO should request 
from the veteran a comprehensive and 
detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.

3.  Following receipt of the 
aforementioned information, the RO should 
once again review the file, and prepare a 
summary of the veteran's claimed 
stressors.  This summary, and all 
associated documents, should be sent to 
the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), in 
order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.  

4.  The RO should then arrange for the 
veteran to be examined by a VA 
psychiatrist who has not heretofore seen 
or examined him.  The RO should instruct 
the examiner that he/she should identify 
the stressor or stressors to support a 
diagnosis of post-traumatic stress 
disorder, if found to be present.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to attain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between such a 
stressor or stressors and any current 
diagnosis of post-traumatic stress 
disorder.  The report of the examination 
should include a complete rationale for 
all opinions expressed, and the claims 
folder should be made available to the 
examiners prior to the examinations.  

5.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and it's 
implementing regulations, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



